Citation Nr: 9934334	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-operative residuals of herniated nucleus pulposus at L4-
L5 and, if so, whether all the evidence both old and new 
warrants the grant of service connection.

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative disc 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which held that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a herniated nucleus pulposus and 
which denied an increased disability rating for service-
connected lumbosacral strain, then rated as 10 percent 
disabling.  Later, in a February 1997 rating decision, the RO 
granted a 40 percent disability evaluation for the veteran's 
service-connected lumbosacral strain with degenerative disc 
disease, effective back to the date of claim.

The issue of entitlement to an increased disability rating 
for service-connected lumbosacral strain with degenerative 
disc disease is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for a herniated nucleus pulposus of the lumber spine in a 
December 1981 RO rating decision.  The reason for the RO's 
denial was that no evidence indicated that the herniated 
nucleus pulposus was incurred in or related to service, 
including to a service-connected lumbosacral strain.  The 
veteran was apprised of the RO's rating decision and of his 
procedural and appellate rights in a January 1982 letter from 
the RO.  He did not perfect an appeal of that decision within 
the subsequent one year period.

2.  No additional evidence has been received since the 
December 1981 rating decision indicating that a herniated 
nucleus pulposus was incurred in or related to service.


CONCLUSION OF LAW

1.  The December 1981 denial of service connection for a 
herniated nucleus pulposus is a final decision.  38 U.S.C.A. 
§ 7105  (West 1991); 38 C.F.R. § 20.302(b)  (1999).

2.  Evidence received since the December 1981 rating decision 
denying service connection for a herniated nucleus pulposus 
is not new or material, and, thus, that claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a)  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The current appeal arises from an April 1994 claim by the 
veteran seeking an increased disability rating for his 
service-connected back condition.  This claim was construed 
by the RO as a request to reopen a previously denied claim 
for service connection for a herniated nucleus pulposus of 
the lumbar spine.

The record shows that a rating decision denying a claim for 
service connection for a herniated nucleus pulposus was 
rendered by the RO in December 1981.  In that decision, the 
RO concluded that a herniated nucleus pulposus was not 
incurred in or related to service, including to the veteran's 
service-connected lumbosacral strain.  The veteran was 
notified of this decision in January 1982, but did not 
perfect an appeal within a year of being notified.  Thus, the 
December 1981 RO decision is final.  38 C.F.R. § 20.302(b)  
(1999).  It is noteworthy that service connection for a 
herniated nucleus pulposus was later denied by the RO in an 
August 1988 decision.  However, the claims file does not 
verify that the veteran was provided notification of this 
decision; therefore, it is not presumed to be a final 
decision.
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999) .  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  Service connection may 
also be established for a disability on a secondary basis, 
i.e. when the evidence shows that it is "proximately due to 
or the result of a service-connected disease or injury."  
38 C.F.R. § 3.310  (1999).

Once a claim for service connection has been finally denied, 
it may be reopened upon submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.").  
"New and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  Id.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

a.  Evidence received prior to December 1981

Service medical records show that the veteran had no low back 
defects noted at the time of entry into service, according to 
an August 1961 induction medical examination report.  
Outpatient records show that he was seen in February 1962 for 
severe back pain.  Medical history revealed no specific 
injury to the back, although the veteran indicated that, 
during basic training, another man landed heavily on his 
back.  Physical examination revealed obvious scoliosis of the 
lumbar spine.  Right lateral bending and rotation were 
limited and painful.  There was tenderness to palpation, but 
no spasm.  Straight leg raising was positive on the right.  
Initial diagnosis was "probable [herniated nucleus 
pulposus]."  X-rays revealed a normal lumbosacral spine.  
The veteran was placed on temporary limited duty.  No 
separation medical report is of record.

Subsequent to service, the veteran was examined by VA in 
September 1964.  The report of that examination indicates 
that he had low back pain.  Physical examination revealed 
normal spine curve with no tenderness.  Forward flexion was 
to 90 degrees, with a leaning to the left.  Straight leg 
raising was positive for pain in the lumbar region and 
buttock.  Lower extremities were normal and equal with no 
atrophy.  Deep tendon reflexes were within normal limits.  X-
rays were normal.  Diagnosis was lumbosacral strain.

An October 1966 VA admission record shows that the veteran 
was seen for low back pain.  Physical examination was 
unremarkable.  Pulsations were present and equal bilaterally.  
Neurological examination was normal.  X-rays revealed 
obliteration of the normal lumbar curve, suggesting muscle 
spasm with slight narrowing of disc space at L5-S1.

A May 1970 VA examination report shows complaints of low back 
pain on prolonged standing and lifting.  X-rays were normal.  
Physical examination revealed negative straight leg raising 
with no atrophy and active and equal leg reflexes.  Diagnosis 
was chronic lumbosacral strain.

An April 1973 private evaluation record shows that the 
veteran injured his back at work when dropping a heavy piece 
of steel.  Complaints were of low back pain with radiating 
pain to his proximal left thigh.  Physical findings consisted 
of slight limitation of range of motion and tenderness in the 
lumbar area.  Neurologic examination was normal, except for 
slight irritability of straight leg raising.  Diagnosis was 
discogenic back pain.

An April 1975 private physician's letter shows that the 
veteran was being treated for an acute lumbosacral disc 
syndrome with neurological and sensory disturbances, 
consistent with an L5-S1 disc herniation and nerve root 
compression.

Private treatment records from April 1975 to August 1975 show 
that the veteran first injured his back in service in 1961.  
He had pain, but no radiation, and the symptoms gradually 
improved and completely cleared up 2 or 3 years after the 
injury.  He then injured his back in March 1974 at work, 
while attempting to lower a 200 pound steel object.  His back 
pain included right leg radiating pain and numbness.  
Examination revealed a guarded gait, moderate limitation of 
motion, tenderness at L5-S1, and positive straight leg 
raising.  Right ankle jerk was absent.  Circumference of 
right thigh was 1/2 inch smaller than the left.  It was 
remarked that the veteran's symptoms were strongly indicative 
of a herniated disc at L5, and that this was most likely 
related to his March 1974 injury.  It was opined that his 
1961 service injury appeared to be a back sprain or other 
localized back problem, in that he had no symptoms suggestive 
of nerve root impingement.

A June 1975 VA examination report indicates, as medical 
history, that the veteran injured his back in service in 
1962, and had had occasional low back pain since that time, 
and that, in March 1975, he incurred severe low back pain 
with radiation down the right leg, as well as loss of 
sensation, strength, and reflexes.  Physical examination 
revealed normal lumbar spine curvature with no spasm.  Range 
of motion was 30 degrees of flexion, 20 degrees of extension, 
and 45 degrees of lateral flexion.  Right Achilles reflex was 
absent, with a loss of sensation along the right lateral foot 
and leg.  Diagnosis was lumbosacral strain with degenerative 
disc disease at L5 with possible nerve root compression, 
minimal residuals.

Private treatment records from May 1981 to December 1981 show 
that the veteran injured his back in May 1981 during his job 
as a welder, while attempting to lift a heavy steel plate.  
Examination revealed limitation of flexion motion with pain.  
Straight leg raising was positive and there was numbness in 
the right foot.  Impression was degenerated lumbosacral disc 
with radicular pain in the sacroiliac nerve root 
distribution.  There was absent ankle reflex.  An October 
1981 operative report shows that he underwent surgical 
laminectomy for a bulging L4-L5 disc with nerve root 
entrapment and decompression of the nerve root at L5.  
Subsequent to surgery, the veteran was treated for infection 
to the wound site.  A November 1981 electromyography (EMG) 
revealed denervation at L5 and S1.

b.  Evidence submitted since December 1981

November 1985 and April 1988 private physician's letters 
indicate that the veteran was totally disabled due to his 
spinal condition.  He used a back brace and cane.

The veteran testified at a personal hearing in August 1988.  
During the hearing, he stated that he originally injured his 
back in service and that he became totally disabled in 1981.

Numerous medical records were received at the RO in August 
1988, apparently in conjunction with the veteran's personal 
hearing.  One such record is a September 1976 private 
physician's letter, indicating that the veteran was being 
treated for a chronic back injury.

Also received in August 1988 are private treatment records 
dated from May 1981 to March 1987.  They show continued 
treatment for low back pain.  Records from October 1981 show 
that, after his laminectomy, the veteran underwent lumbar 
decompression L4-L5 with disc excision at L4-L5.  An October 
1981 X-ray report revealed narrowing of L5-S1 intervertebral 
disc.  A February 1982 record indicates that he was suspected 
to have bacterial meningitis due to the previous spine 
infection.  X-rays from November 1983 indicate severe disc 
space narrowing at L5-S1, as compared to films of October 
1981; diagnosis was failed spinal surgery syndrome.  A March 
1985 computed tomography (CT) of the lumbar spine revealed 
congenital and acquired stenosis at L5-S1, congenital bony 
stenosis at L4-L5, and severe degenerative disc disease at 
L3-L4 and, to a mild extent, at L5-S1.  A February 1986 
magnetic resonance imaging (MRI) study revealed post-
operative changes.

VA treatment records from March 1989 to February 1994 show 
occasional treatment for low back pain.  A May 1990 record 
shows results of physical examination.  It indicates that the 
veteran used a cane.  Straight leg raising was negative.  The 
veteran could bend backward and flex until his fingers 
reached mid-leg level.  There was no definite motor deficit.  
There was decreased pinprick on right leg and absent right 
ankle jerk.  Impression was chronic low back pain syndrome.

VA treatment records were received in March 1995 and are 
dated in October 1966.  They indicate complaints of low back 
pain.  Left lumbar scoliosis was noted.  Neurological 
examination was negative.  Impression was chronic lumbosacral 
strain with muscular spasm and narrowing of L5-S1.  The 
veteran was provided swimming therapy and, after 2 sessions, 
was discharged with no low back pain.

A December 1996 VA examination report reflects that the 
veteran had numbness in his right leg and pain in the right 
side of his back.  Postural deformities consisted of use of 
cane.  There were no fixed deformities.  Musculature of the 
back appeared normal.  Range of motion was 50 degrees of 
flexion, 17 degrees of extension, 17 degrees of left lateral 
flexion, 22 degrees of right lateral flexion, 35 degrees of 
left rotation, and 39 degrees of right rotation.  There was 
no evidence of pain on motion.  There was no identifiable 
neurological involvement.  Diagnosis was chronic lumbosacral 
strain.  The veteran was referred for orthopedic evaluation.

A January 1997 orthopedic evaluation report indicates that 
the veteran had a normal gait and negative straight leg 
raising.  Range of motion was 90 degrees of flexion, 5 
degrees of extension, 15 to 20 degrees of right and left 
lateral flexion, and 25 degrees of right and left rotation.  
There was no alteration of sensation in the lower 
extremities, except for numbness over the right foot.  Deep 
tendon reflexes were equal and symmetrical.  X-rays revealed 
degenerative disc disease of the lumbar spine.  Medical 
opinion was that the veteran's lumbar strain was service-
connected, but that his herniated nucleus pulposus was not.  
His degenerative disc disease resulted from the lumbar 
strain, as a natural progression.  Overall, the degenerative 
disc disease was moderate.  X-rays revealed bone-to-bone 
contact at L3-L4, with some osteopenia and osteophyte 
formation throughout the lumbar spine.  It was opined that he 
had a 15 percent permanent physical impairment due to his 
back.  It was also opined that he was re-trainable and was 
able to function.

Private treatment records were received in November and 
December 1998 and are dated from October 1981 to March 1999.  
A March 1982 myelogram report indicates that there appeared 
to be a herniated nucleus pulposus at L5-S1, with spinal 
stenosis.  A March 1982 surgical report indicates that the 
veteran underwent exploration and debridement of a large L4-
L5 disc and removal of calcified L5-S1 ruptured disc.  A 
November 1982 neurosurgical evaluation indicates that the 
veteran had a possible recurrent lumbar disc rupture with 
right hip pain.  The veteran was seen in 1988 for low back 
pain.  An April 1989 X-ray report reveals marked narrowing 
and irregularity at L3-L4 and degenerative changes at L4-L5.  
A May 1993 MRI study reveals degenerative disc disease at L5-
S1 with disc protrusion and prominent degenerative disc 
disease of L3-L4 and, to a lesser extent, L4-L5.  In 1995, he 
was seen for cervical spine pain, diagnosed as a ruptured 
cervical disc.  X-rays from September 1997 reveal 
degenerative changes at L3-L4 and L5-S1.  A September 1997 
MRI revealed disc herniation at L5-S1, resulting in severe 
central spinal stenosis, mild bilateral recess stenosis at 
L4-L5, and degenerative disc disease and post-operative 
changes of lumbar spine.  Follow-up physician notes indicate 
that he had mild muscle spasm, limitation of motion, and 
positive straight leg raising.  Deep tendon reflexes were 
hypoactive in the knees and ankles.  An October 1998 bone 
mineral densitometry report indicates bone mineral density 
consistent with osteopenia in the lumbar spine.

An April 1999 VA wheelchair clinic note indicates that the 
veteran used a scooter for ambulation.

Private treatment records received in May 1999 and VA records 
received in July 1999 show continued treatment for low back 
pain.  The veteran was also diagnosed with a dorsal spine 
strain and cervical degenerative disc disease.

IV.  Analysis

As stated above, the veteran's claim seeking entitlement to 
service connection for a herniated nucleus pulposus at L4-L5 
was finally denied by the RO in December 1981.  The Board 
notes that the RO, in a September 1997 Supplemental Statement 
of the Case, concluded that new and material evidence had 
been submitted, reopening and, then, denying the veteran's 
claim.  It later corrected its decision in the November 1998 
Supplemental Statement of the Case.  In any event, whether 
new and material evidence has been submitted is a 
determination that must be made by the Board during appellate 
review on a de novo basis.  What the RO may or may not have 
concluded is not controlling.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a)  (1999); (West 1991); Barnett v. Brown, 83 F.3d 
1380  (Fed. Cir. 1996) (the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  In this matter, the additional 
evidence is voluminous.  It shows recurrent treatment over 
many years for low back pain, with a host of pathologies.  
However, that the veteran had a herniated nucleus pulposus at 
L4-L5 in the past and had manifestations of pain and 
radiation due to that condition, was accepted by the RO when 
it rendered its December 1981 decision.  Therefore, none of 
these documents constitutes new evidence.  They are merely 
cumulative and redundant.  38 C.F.R. § 3.156  (1999).

It should be noted that the Board also finds that none of the 
additional evidence is "material" for purposes of new and 
material evidence.  As stated above, in order to be 
"material," the evidence must be probative of the "issue 
at hand."  Evans, 9 Vet. App. at 283; Hodge, supra.  Here, 
the issue at hand is whether the herniated nucleus pulposus 
was incurred in or related to service, including to the 
veteran's service-connected lumbosacral strain.  Thus, in 
order to be "material," the additional evidence would have 
to address inservice incurrence of the herniated nucleus 
pulposus or a relationship between the herniated nucleus 
pulposus and the veteran's lumbosacral strain.  None of the 
additional evidence does so.  In fact, when the etiology of 
the herniated nucleus pulposus at L4-L5 is discussed, all of 
the medical evidence indicates that it was incurred many 
years after service during either a 1974 or 1981 on-the-job 
injury.  A 1997 orthopedic opinion specifically states that 
the herniated nucleus pulposus was not service-connected.  
While the veteran has submitted medical evidence dated prior 
to the 1974 and 1981 injuries, namely VA treatment records 
from October 1966, these records make no finding of a 
herniated nucleus pulposus and no associated radiating pain 
in the right leg.  Thus, these records also support the 
conclusion that a herniated nucleus pulposus was not incurred 
in service or was related thereto.

Overall, none of the additional medical evidence in the 
claims file supports the conclusion of inservice incurrence 
of a herniated nucleus pulposus, or of a relationship between 
the herniated nucleus pulposus and service, including to the 
veteran's service-connected lumbosacral strain.  In light of 
the above, the Board must deny the veteran's request to 
reopen his previously denied claim for entitlement to service 
connection for a herniated nucleus pulposus.  No new and 
material evidence has been submitted in regard to this claim.

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit recently held that new and 
material evidence does not have to raise a reasonable 
possibility of changing the previous disallowance, Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998), and that the RO used 
the "reasonable possibility" language in rendering its 
original decision in August 1994.  However, the veteran was 
not prejudiced by the Board's rendering of this decision.  
38 U.S.C.A. § 7621(b)  (West 1991); see Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the veteran was provided all of 
the pertinent regulations pertaining to new and material 
evidence in the RO's September 1994 Statement of the Case, as 
well as in the several subsequent Supplemental Statements of 
the Case.  Moreover, the Board finds that, even without the 
"reasonable possibility" requirement, the veteran's claim 
would still have been denied.  As it indicated in its 
November 1998 Supplemental Statement of the Case, the RO 
found that the additional evidence was not even "new," 
being instead "redundant" and "cumulative."  Thus, it is 
clear that his claim would have been denied by the RO even 
without the "reasonable possibility" analysis.  The law 
does not require a useless act.  There is no prejudicial 
error if it is clear that a claim would have been 
unsuccessful irrespective of the error.  Winters v. West, 12 
Vet. App. 203, 207  (1999).

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the veteran 
was informed that the reason for the denial of his claim was 
that no new and material evidence had been submitted.  
Moreover, unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant and 
probative to this claim.

In light of the above, the Board must deny the veteran's 
claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for herniated 
nucleus pulposus at L4-L5; therefore, the benefit sought on 
appeal remains denied.



REMAND

The veteran also contends, in essence, that he is entitled to 
a disability rating in excess of 40 percent for his service-
connected lumbosacral strain with degenerative disc disease.  
Since he is already in receipt of the maximum schedular 
rating, the applicability of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)  (1999), is invoked.  The RO 
considered the applicability of an extraschedular rating in 
its July 1999 Supplemental Statement of the Case.

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for lumbosacral 
strain with degenerative disc disease and alleged that his 
disability is currently worse than rated; he has submitted 
medical evidence that he believes supports his claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999); see also 
38 C.F.R. § 4.1 (1999) (In order to apply the Schedule for 
Rating Disabilities, "accurate and fully descriptive medical 
examinations are required.").

In this case, the veteran was last afforded VA examination in 
January 1997.  That report provides significant information 
as to the nature of the veteran's low back disorder.  
Specifically, it indicates that the veteran's degenerative 
disc disease was related to his service-connected lumbosacral 
strain, but that his herniated nucleus pulposus was not 
related.  The report also provides evidence of the current 
symptoms and manifestations of the veteran's low back 
disability.  However, it does not attempt to differentiate 
the symptoms of the veteran's service-connected lumbosacral 
strain and related degenerative disc disease from those of 
his nonservice-connected herniated nucleus pulposus, status 
post laminectomy and resultant meningitis.  The Board cannot 
assign a disability rating for symptoms of a nonservice-
connected disability.  38 C.F.R. § 4.14  (1999).

The Board also finds that the most recent VA examination 
report does not adequately address the occupational 
impairment caused by the veteran's service-connected low back 
disorder. While it provides some general insight into his 
potential for re-habilitation and employment, it provides no 
opinion as to whether or not his service-connected disability 
causes marked interference with employment.  Again, it 
appears that the examiner considered his overall disability 
when rendering the medical opinions, rather than just that 
degree of disability caused by his service-connected 
lumbosacral strain with degenerative disc disease.  In any 
event, the most recent medical evidence indicates that the 
veteran uses a wheelchair for ambulation, which he did not 
use at the time of the 1997 VA examination.  Therefore, it is 
likely that his physical and occupational impairment has 
changed since the 1997 examination.

In light of the above, the Board finds that another VA 
orthopedic examination should be conducted.  This is 
necessary in order to provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim can 
be made.  38 C.F.R. §§ 3.326, 3.327 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
lumbosacral strain with degenerative disc 
disease, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The purpose of the examination is to 
ascertain the nature and severity of the 
veteran's service-connected lumbosacral 
strain with degenerative disc disease.  
In doing so, the examiner should assess 
the severity of any limitation of motion 
(providing numerical results of flexion, 
extension, lateral flexion, and rotation 
motion testing).  The examiner should 
also determine whether the veteran's 
disability involves intervertebral disc 
syndrome with persistent symptoms of 
sciatic neuropathy, muscle spasm, absent 
ankle jerk, and other neurological 
findings.  An assessment of functional 
loss, if any, associated with the low 
back disorder should be made, including 
the presence of limitation of motion due 
to pain, weakness, atrophy, 
incoordination, excess fatigability, 
deformity, or other functional 
impairment, pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In making his or 
her determination, the examiner must 
exclude any symptoms of any disability 
other than the veteran's lumbosacral 
strain with degenerative disc disease.  
Specifically, any current manifestations 
of the veteran's herniated nucleus 
pulposus and resultant laminectomy and 
meningitis and of his cervical spine 
pathology must be excluded from 
consideration.  If the examiner is unable 
to distinguish the pathology, such should 
be remarked in the examination report.  
The examiner is also requested to comment 
on the severity of the veteran's 
industrial and occupational impairment 
caused solely by his service-connected 
lumbosacral strain with degenerative disc 
disease.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected lumbosacral strain with 
degenerative disc disease.  The RO's 
decision must discuss the additional 
evidence developed and consider the 
applicability of an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)  (1999).

	5.  If the decision remains unfavorable 
in any way, the veteran and his 
accredited representative should be 
provided with a Supplemental Statement of 
the Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his accredited representative 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

